TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 17, 2013



                                     NO. 03-13-00417-CV


                      Robert Jackson and Carmen Jackson, Appellants

                                                v.

                   First Republic, LLC and Robert Leffingwell, Appellees




         APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES PURYEAR, ROSE AND GOODWIN
  DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE PURYEAR




IT APPEARING to this Court that the appellants have failed to make arrangements for the

clerk’s record to be filed, and, accordingly, has failed to prosecute the appeal:           IT IS

THEREFORE considered, adjudged and ordered that the appeal is dismissed for want of

prosecution. IT IS FURTHER ordered that the appellants pay all costs relating to this appeal

both in this Court and the court below; and that this decision be certified below for observance.